Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “generating, by the SMF, an N4 rule to be mapped to the changed ATSSS rule: and transmitting, by the SMF, an N4 session modification request message including the N4 rule to a user plane function (UPF), wherein the changed ATSSS rule includes an ATSSS mode indicating an application mode for ATSSS operations the ATSSS mode includes a smallest delay mode, a load-balancing mode, or a priority-based mode, and the changed ATSSS rule further includes a sharing ratio indicating a traffic distribution ratio corresponding to access types when the ATSSS mode is the load- balancing.”
 	Independent claim 18 requires “wherein the processor generates an N4 rule to be mapped to the changed ATSSS rule and the network interface transmits an N4 session modification request message including the N4 rule to a user plane function (UPF), and wherein the changed ATSSS rule includes an ATSSS mode indicating an application mode for ATSSS operation, the ATSSS mode includes a smallest delay mode, a load-balancing mode, or a priority-based mode, and the changed ATSSS rule further includes a sharing ratio indicating a traffic distribution ratio corresponding to access types when the ATSSS mode is the-load balancing.”
 	The prior art of record (in particular, Salkintzis et al (US 2018/0331944)(hereinafter "Salkintzis") does not disclose, with respect to claim 1, “generating, by the SMF, an N4 rule to 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477